o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-102333-10 number info release date index uil no the honorable john thune united_states senator west main street rapid city sd attention ----------------- dear senator thune i am responding to your inquiry of date on behalf of your constituent ---- -- --------------------- he asked why the withholding on his monthly military retirement pay increased in withholding tables generally apply to wage payments from employers to employees withholding tables determine the withholding on military retirement pay the increase in withholding on payments occurred as a result of changes made to the withholding tables for the making_work_pay_credit the making_work_pay_credit provides a credit against income_tax for a taxable_year to an eligible_individual in an amount equal to the lesser_of percent of earned_income or dollar_figure dollar_figure in the case of a joint_return we issued revised withholding tables in date that reflected the effect of the making_work_pay_credit these tables were effective for wage payments beginning no later than date we compressed the reduction in withholding equal to the entire amount of the making_work_pay_credit into the nine remaining months of however for wage withholding we spread the same dollar amount of reduction over months thus the reduction for the credit is smaller each month of and the amount withheld from each monthly payment is greater the tax regulations generally require the same income_tax_withholding treatment for military retirement pay as wages therefore payors of military retirement pay must use wage withholding tables even though we do not count retirement income in determining a taxpayer’s making_work_pay_credit however retirement_plan administrators can make an additional adjustment to withholding which effectively removes the benefit of the making_work_pay_credit for withholding purposes conex-102333-10 the honorable john thune i hope this information is helpful if you have any questions please contact me or ------- -------- of my staff at -------------------- lynne camillo chief employment_tax branch office of the associate chief_counsel tax_exempt_and_government_entities_division counsel sincerely
